12/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0237


                                      DA 21-0237
                                   _________________

LEWIS AND CLARK COUNTY, a political
subdivision of the State of Montana,

             Petitioner,

      v.

PHILIP R. WIRTH, et al.,

             Respondent and Appellant.

____________________________________                               ORDER

BRIDGE CREEK ESTATES
HOMEOWNERS ASSOCIATION,

             Cross-Claimant and Appellee,

      v.

PHILIP R. WIRTH,

             Cross-Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Christopher D. Abbott, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 8 2021